Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 602                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  147428                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 147428
                                                                     COA: 302353
                                                                     Berrien CC: 2010-015309-FC
  DAKOTAH WOLFGANG ELIASON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for rehearing and/or clarification is considered.
  On November 6, 2013, this Court granted the defendant’s application for leave to appeal
  limited to “(1) whether the Court of Appeals correctly applied Miller v Alabama, 567 US
  ___ (2012), to Michigan’s sentencing scheme for first-degree murder; (2) whether that
  sentencing scheme amounts to cruel or unusual punishment under Const 1963, art 1, § 16
  as applied to defendants under the age of 18; and (3) what remedy is required for
  defendants whose sentences have been found invalid under Miller or Const 1963, art 1,
  § 16.” People v Eliason, 495 Mich 891 (2013). With regard to the other issues that were
  raised in the defendant’s application for leave to appeal but not addressed in this Court’s
  prior opinion, leave to appeal is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. In all other respects, the motion
  for rehearing and/or clarification is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2014
           t1015
                                                                                Clerk